367 So. 2d 734 (1979)
Martha H. WEBSTER, Appellant,
v.
SOUTH FLORIDA WATER MANAGEMENT DISTRICT, Appellee.
No. 78-418.
District Court of Appeal of Florida, Fourth District.
February 21, 1979.
Hugh MacMillan, Jr., of Cone, Owen, Wagner, Nugent, Johnson & McKeown, P.A., West Palm Beach, for appellant.
Thomas J. Schwartz, Robert Grafton, John H. Wheeler, Stephen A. Walker, West Palm Beach, for appellee.
LETTS, Judge.
Martha H. Webster, formerly employed by the South Florida Water Management District had her employment terminated without compliance with Chapter 120.57(1) of the Administrative Procedure Act, said District arguing that its action is not covered by the Act. We reverse.
The District's position is that Section 120.52(14)(a) Florida Statutes (1977) specifically excludes areas of "internal management memoranda." With this position we have no dispute; however, the very same sentence continues "... which do not affect either the private interests of any person... ." There may be instances where we would be hard put to decide whether internal management memoranda did or did not affect the private interests of any person. Not so here, for we have no doubt that dismissal from employment affects a person's private interests with a vengeance. Likewise we do not agree that the Act does not cover employees of the Agency affected but only covers those members of the individual public outside it. Martha Webster would have to be included within the term "any person" and we note that the First District Court is in full agreement. See State Department *735 of Administration v. Stevens, 344 So. 2d 290 (Fla. 1st DCA 1977).
REVERSED AND REMANDED.
CROSS and MOORE, JJ., concur.